DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (apparatus claims 8-20) in the reply filed on September 27, 2022 is acknowledged.

Claim Objections
Claims 10 and 16 are objected to because of the following informalities:
Claim 10 is missing a period at the end.
Claim 16 is missing a period at the end.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quaid et al. (US 2006/0142657; “Quaid”).
Claim 8, Quaid discloses a surgical guide assembly (Fig. 1) capable of being used for neurosurgical procedures (Fig. 1; shown being used on leg but could just as well be the head), comprising: an implant surgical guide assembly (Fig. 1), comprising at least one attachment device (paragraph [0133]; note how there are at least 3 different kinds of trackers that can attach) configured to be coupled to an implant (e.g. Fig. 6A note how it has a clamp that can clamp on a wide variety of tools, implants, etc.); a trackable feature (paragraph [0131]; e.g. trackable spheres) coupled to the at least one attachment device of the implant surgical guide assembly (Fig. 6A); and a tracker (Fig. 1; 40) dynamically tracking the trackable feature of the implant surgical guide assembly in three-dimensional space capable of providing intraoperative positioning feedback (paragraphs [0128]-[0131]); a recipient surgical guide assembly (Fig. 1; paragraph [0133]; e.g. 43a, 43b), comprising at least one attachment device configured to be coupled to the recipient (Fig. 1); a trackable feature coupled to the at least one attachment device of the recipient surgical guide assembly (paragraph [0131] e.g. trackable spheres); and a tracker dynamically tracking the trackable feature of the recipient surgical guide assembly and the trackable feature of the implant surgical guide assembly to provide intraoperative positioning feedback (Fig. 1; paragraphs [0128]-[0131]).
Claim 9, Quaid discloses the surgical guide assembly of claim 8, wherein the implant surgical guide assembly includes a cut location indicator (paragraphs [0161] and [0185]).
Claim 11, Quaid discloses the surgical guide assembly of claim 8, wherein the recipient surgical guide assembly includes a computer work-station (Fig. 1; 20) and the implant surgical guide assembly includes a computer work-station (Fig. 1; 20).
Claim 12, Quaid discloses the surgical guide assembly of claim 11, further including a communication link between the recipient surgical guide assembly and the implant surgical guide assembly (Fig. 1; all the parts are linked via the computer and tracking system).
Claim 13, Quaid discloses the surgical guide assembly of claim 12, wherein the recipient surgical guide assembly and the implant surgical guide assembly provide real-time feedback (paragraphs [0100]-[0105]).
Claim 14, Quaid discloses the surgical guide assembly of claim 8, further including a communication link between the recipient surgical guide assembly and the implant surgical guide assembly (Fig. 1; all the parts are linked via the computer and tracking system).
Claim 15, Quaid discloses the surgical guide assembly of claim 8, wherein the recipient surgical guide assembly and the implant surgical guide assembly provide real-time feedback (paragraphs [0100]-[0105]).
Claim 16, Quaid discloses the surgical guide assembly of claim 8, wherein the trackable feature of the implant surgical guide assembly is a reflective sphere (paragraph [0131]).
Claim 17, Quaid discloses the surgical guide assembly of claim 16, wherein the trackable feature of the recipient surgical guide assembly is a reflective sphere (paragraph [0131]).
Claim 18, Quaid discloses the surgical guide assembly of claim 8, wherein the implant is a donor implant, a dental implant, or a craniofacial prosthetic (e.g. Fig. 6A note how it has a clamp that can clamp on a wide variety of tools, implants, etc.).
Claim 19, Quaid discloses the surgical guide assembly of claim 8, wherein the implant is a bone of a donor (Fig. 4 or 6A; note that the device could be the one with the pins that attach to bone, but even the claim version in Fig. 6A could hook to a bone depending on how the bone is shaped and what is already hooked to the bone).
Claim 20, Quaid discloses the surgical guide assembly of claim 8, wherein the implant is a custom craniofacial implant (Figs. 1-6A ; the attachment device of claim 8 can attach to a wide variety of implants including a craniofacial implant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quaid et al. (US 2006/0142657; “Quaid”), in view of Chellaoui et al. (US 2012/0290019; “Chellaoui”).
Claim 10, Quaid discloses the surgical guide assembly of claim 9, as noted above.
However, Quaid does not disclose  wherein the cut location indicator is a custom cutting guide manufactured via additive manufacturing techniques.
Chellaoui teaches a custom cutting guide (paragraph [0055]) manufactured via additive manufacturing techniques  (paragraph [0105]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a custom cutting guide manufacture by additive manufacturing techniques, as taught by Chellaoui, to the assembly of Quaid, in order to make the guide fit perfectly to the patient anatomy which can help in getting the best cut possible (paragraphs [0055] and [0105]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,682,147. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same assembly only slightly broader claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775